                                          Case 1:19-cv-01761-NONE-SKO Document 25 Filed 09/14/20 Page 1 of 13


                                      1     SPENCER P. HUGRET (SBN: 240424)
                                            shugret@grsm.com
                                      2     AMY MACLEAR (SBN: 215638)
                                            amaclear@grsm.com
                                      3     ERIC D. SENTLINGER (SBN: 215380)
                                            esentlinger@grsm.com
                                      4     GORDON REES SCULLY MANSUKHANI, LLP
                                            275 Battery Street, Suite 2000
                                      5     San Francisco, CA 94111
                                            Telephone: (415) 875-3193
                                      6     Facsimile: (415) 986-8054
                                      7     Attorneys for Defendants
                                            FCA US LLC and CENTRAL VALLEY
                                      8     AUTOMOTIVE, INC. DBA CENTRAL
                                            VALLEY CHRYSLER DODGE JEEP
                                      9     RAM FIAT
                                     10     DAVID N. BARRY (SBN: 219230)
                                            dbarry@mylemonrights.com
                                     11     THE BARRY LAW FIRM
Gordon Rees Scully Mansukhani, LLP




                                            11845 W. Olympic Boulevard, Suite 1270
                                            Los Angeles, CA 90064
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                            Telephone: (310) 684-5859
                                     13     Facsimile: (310) 862-4539
                                     14     Attorney for Plaintiff
                                            JAREMY CLAUSSEN
                                     15

                                     16
                                                                 UNITED STATES DISTRICT COURT
                                     17
                                                               EASTERN DISTRICT OF CALIFORNIA
                                     18

                                     19
                                            JAREMY CLAUSSEN, an individual             )   Case No. 1:19-CV-01761-NONE-SKO
                                     20                                                )
                                                                      Plaintiff        )   STIPULATION AND
                                     21                                                )   PROTECTIVE ORDER –
                                                  vs.                                  )   CONFIDENTIAL DESIGNATION
                                     22                                                )   ONLY
                                            FCA US LLC; a Delaware Limited Liability
                                     23     Company; CENTRAL VALLEY                    )
                                            AUTOMOTIVE, INC. dba CENTRAL               )   Sup. Ct. Comp. filed: Nov. 12, 2019
                                     24     VALLEY CHRYSLER DODGE JEEP RAM             )   Trial Date:           None set
                                            FIAT, a Delaware Corporation; and DOES 1   )
                                     25     through 20, inclusive                      )   Doc. 23
                                                                                       )
                                     26                               Defendants.      )
                                     27

                                     28

                                                                            -1-
                                             STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATION ONLY
                                          Case 1:19-cv-01761-NONE-SKO Document 25 Filed 09/14/20 Page 2 of 13


                                      1            IT IS HEREBY STIPULATED by and between the Parties to Jaremy Claussen v. FCA

                                      2     US LLC, et al., by and through their respective counsel of record, that in order to facilitate the

                                      3     exchange of information and documents which may be subject to confidentiality limitations on

                                      4     disclosure due to federal laws, state laws, and privacy rights, the Parties stipulate as follows:

                                      5            1.      In this Stipulation and Protective Order, the words set forth below shall have the
                                            following meanings:
                                      6
                                                        a. “Proceeding” means the above-entitled proceeding, Jaremy Claussen v. FCA US
                                      7
                                                           LLC, et al. (United States District Court for the Eastern District of California,
                                      8
                                                           Case No. 1:19-CV-01761-NONE-SKO).
                                      9
                                                        b. “Court” means the any judge in United States District Court for the Eastern
                                     10
                                                           District of Californian for which this matter is assigned or before which any
                                     11
Gordon Rees Scully Mansukhani, LLP




                                                           matter is heard, or any other judge to which this Proceeding may be assigned,
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                                           including Court staff participating in such proceedings.
                                     13
                                                        c. “Confidential” means any information which is in the possession of a Designating
                                     14
                                                           Party who believes in good faith that such information is entitled to confidential
                                     15                    treatment under applicable law.
                                     16                 d. “Confidential Materials” means any Documents, Testimony or Information as
                                     17                    defined below designated as “Confidential” pursuant to the provisions of this
                                     18                    Stipulation and Protective Order.
                                     19                 e. “Designating Party” means the Party that designates Materials as “Confidential.”
                                     20                 f. “Disclose” or “Disclosed” or “Disclosure” means to reveal, divulge, give, or make

                                     21                    available Materials, or any part thereof, or any information contained therein.

                                     22                 g. “Documents” means (i) any “Writing,” “Recording,” “Photograph,” “Original,”

                                     23                    and “Duplicate” as those terms are defined by the Federal Rules of Evidence Rule
                                                           1001, which have been produced in discovery in this Proceeding by any person,
                                     24
                                                           and (ii) any copies, reproductions, or summaries of all or any part of the foregoing
                                     25
                                                        h. “Information” means the content of Documents or Testimony.
                                     26
                                                        i. “Testimony” means all depositions, declarations or other testimony taken or used
                                     27
                                                           in this Proceeding.
                                     28

                                                                             -2-
                                              STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATION ONLY
                                          Case 1:19-cv-01761-NONE-SKO Document 25 Filed 09/14/20 Page 3 of 13


                                      1             2.      The Designating Party shall have the right to designate as “Confidential” any

                                      2     Documents, Testimony or Information that the Designating Party in good faith believes to

                                      3     contain non-public information that is entitled to confidential treatment under applicable law.

                                      4             3.      The entry of this Stipulation and Protective Order does not alter, waive, modify,

                                      5     or abridge any right, privilege or protection otherwise available to any Party with respect to the
                                            discovery of matters, including but not limited to any Party’s right to assert the attorney-client
                                      6
                                            privilege, the attorney work product doctrine, or other privileges, or any Party’s right to contest
                                      7
                                            any such assertion.
                                      8
                                                    4.      Pursuant to Civil Local Rules 141.1(c) the documents subject to protective include
                                      9
                                            proprietary information developed and maintained by FCA, including but not limited to, internal policies
                                     10
                                            and procedures, customer assistance manuals, organizational information, internal warranty manuals,
                                     11
Gordon Rees Scully Mansukhani, LLP




                                            dealer policy manuals, warranty data, and customer service manuals. These documents related to internal
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                            procedures and policies developed by FCA are not public information. These documents contain
                                     13
                                            proprietary information developed by FCA for its policies and procedures for use by FCA only. Said
                                     14
                                            proprietary information is confidential and requires a protective order to preclude FCA’s competitors and
                                     15     others from obtaining access to said information. Moreover, a protective order sanctioned by the Court is
                                     16     necessary to protect FCA’s interests and provide a quick and efficient remedy should a violation of the
                                     17     protective order occur.
                                     18             5.      Any Documents, Testimony or Information to be designated as “Confidential”
                                     19     must be clearly so designated before the Document, Testimony or Information is Disclosed or
                                     20     produced. The parties may agree that the case name and number are to be part of the

                                     21     “Confidential” designation. The” Confidential” designation should not obscure or interfere with

                                     22     the legibility of the designated Information.

                                     23                  a. For Documents (apart from transcripts of depositions or other pretrial or trial
                                                            proceedings), the Designating Party must affix the legend “Confidential” on each
                                     24
                                                            page of any Document containing such designated Confidential Material.
                                     25
                                                         b. For Testimony given in depositions the Designating Party may either:
                                     26
                                            //
                                     27
                                            //
                                     28

                                                                                -3-
                                                 STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATION ONLY
                                          Case 1:19-cv-01761-NONE-SKO Document 25 Filed 09/14/20 Page 4 of 13


                                      1                        i. Identify on the record, before the close of the deposition, all

                                      2                           “Confidential” Testimony, by specifying all portions of the Testimony that

                                      3                           qualify as “Confidential;” or

                                      4                       ii. Designate the entirety of the Testimony at the deposition as “Confidential”

                                      5                           (before the deposition is concluded) with the right to identify more
                                                                  specific portions of the Testimony as to which protection is sought within
                                      6
                                                                  30 days following receipt of the deposition transcript. In circumstances
                                      7
                                                                  where portions of the deposition Testimony are designated for protection,
                                      8
                                                                  the transcript pages containing “Confidential” Information may be
                                      9
                                                                  separately bound by the court reporter, who must affix to the top of each
                                     10
                                                                  page the legend “Confidential,” as instructed by the Designating Party.
                                     11
Gordon Rees Scully Mansukhani, LLP




                                                        c. For Information produced in some form other than Documents, and for any other
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                                           tangible items, including, without limitation, compact discs or DVDs, the
                                     13
                                                           Designating Party must affix in a prominent place on the exterior of the container
                                     14
                                                           or containers in which the Information or item is stored the legend “Confidential.”
                                     15                    If only portions of the Information or item warrant protection, the Designating
                                     16                    Party, to the extent practicable, shall identify the “Confidential” portions.
                                     17            6.      The inadvertent production by any of the undersigned Parties or non-Parties to the
                                     18     Proceedings of any Document, Testimony or Information during discovery in this Proceeding
                                     19     without a “Confidential” designation, shall be without prejudice to any claim that such item is
                                     20     “Confidential” and such Party shall not be held to have waived any rights by such inadvertent

                                     21     production. The production of any Document, Testimony, or Information which was produced

                                     22     prior to entry of Order of this Stipulation, but that a Designating Party believes, in good faith,

                                     23     that the Document, Testimony, or Information warrants a Confidential designation, the
                                            Designating Party shall have twenty (20) days after the executed Order of this Stipulation to re-
                                     24
                                            produce any previously produced Documents, Testimony or Information with a Confidential
                                     25
                                            designation or otherwise information the non-Designating parties of the Confidential designation
                                     26
                                            (the “Prior Production Notice”). In the event that any Document, Testimony or Information that
                                     27
                                            is subject to a “Confidential” designation is inadvertently or previously produced without such
                                     28

                                                                             -4-
                                              STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATION ONLY
                                          Case 1:19-cv-01761-NONE-SKO Document 25 Filed 09/14/20 Page 5 of 13


                                      1     designation, the Party that inadvertently produced the document shall give written notice of such

                                      2     inadvertent production within twenty (20) days of discovery of the inadvertent production,

                                      3     together with a further copy of the subject Document, Testimony or Information designated as

                                      4     “Confidential” (the “Inadvertent Production Notice”). Upon receipt of such Prior Production or

                                      5     Inadvertent Production Notice(s), the Party that received the referenced Document(s), Testimony
                                            or Information shall promptly destroy the referenced Document(s), Testimony or Information
                                      6
                                            and all copies thereof, or, at the expense of the producing Party, return such together with all
                                      7
                                            copies of such Document, Testimony or Information to counsel for the producing Party and shall
                                      8
                                            retain only the “Confidential” designated Materials. Should the receiving Party choose to destroy
                                      9
                                            such inadvertently or previously produced Document, Testimony or Information, the receiving
                                     10
                                            Party shall notify the producing Party in writing of such destruction within ten (10) days of
                                     11
Gordon Rees Scully Mansukhani, LLP




                                            receipt of written notice of the prior and/or inadvertent production. This provision is not intended
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                            to apply to any inadvertent production of any Information protected by attorney-client or work
                                     13
                                            product privileges. In the event that this provision conflicts with any applicable law regarding
                                     14
                                            waiver of confidentiality through the inadvertent production of Documents, Testimony or
                                     15     Information, such law shall govern.
                                     16            7.      In the event that counsel for a Party receiving Documents, Testimony or
                                     17     Information in discovery designated as “Confidential” objects to such designation with respect to
                                     18     any or all of such items, said counsel shall advise counsel for the Designating Party, in writing,
                                     19     of such objections, the specific Documents, Testimony or Information to which each objection
                                     20     pertains, and the specific reasons and support for such objections (the “Designation Objections”).

                                     21     Counsel for the Designating Party shall have thirty (30) days from receipt of the written

                                     22     Designation Objections to either (a) agree in writing to de-designate Documents, Testimony or

                                     23     Information pursuant to any or all of the Designation Objections and/or (b) file a motion with the
                                            Court seeking to uphold any or all designations on Documents, Testimony or Information
                                     24
                                            addressed by the Designation Objections (the “Designation Motion”). Pending a resolution of the
                                     25
                                            Designation Motion by the Court, any and all existing designations on the Documents,
                                     26
                                            Testimony or Information at issue in such Motion shall remain in place. The Designating Party
                                     27
                                            shall have the burden on any Designation Motion of establishing the applicability of its
                                     28

                                                                             -5-
                                              STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATION ONLY
                                          Case 1:19-cv-01761-NONE-SKO Document 25 Filed 09/14/20 Page 6 of 13


                                      1     “Confidential” designation. In the event that the Designation Objections are neither timely

                                      2     agreed to nor timely addressed in the Designation Motion, then such Documents, Testimony or

                                      3     Information shall be de-designated in accordance with the Designation Objection applicable to

                                      4     such material.

                                      5            8.        Access to and/or Disclosure of Confidential Materials designated as
                                            “Confidential” shall be permitted only to the following persons:
                                      6
                                                        a. The Court;
                                      7
                                                        b. (1) Attorneys of record in the Proceedings and their affiliated attorneys,
                                      8
                                                             paralegals, clerical and secretarial staff employed by such attorneys who are
                                      9
                                                             actively involved in the Proceedings and are not employees of any Party. (2) In-
                                     10
                                                             house counsel to the undersigned Parties and the paralegal, clerical and secretarial
                                     11
Gordon Rees Scully Mansukhani, LLP




                                                             staff employed by such counsel. Provided, however, that each non-lawyer given
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                                             access to Confidential Materials shall be advised that such Materials are being
                                     13
                                                             Disclosed pursuant to, and are subject to, the terms of this Stipulation and
                                     14
                                                             Protective Order and that they may not be Disclosed other than pursuant to its
                                     15                      terms;
                                     16                 c. Those officers, directors, partners, members, employees and agents of all non-
                                     17                      designating Parties that counsel for such Parties deems necessary to aid counsel in
                                     18                      the prosecution and defense of this Proceeding; provided, however, that prior to
                                     19                      the Disclosure of Confidential Materials to any such officer, director, partner,
                                     20                      member, employee or agent, counsel for the Party making the Disclosure shall

                                     21                      deliver a copy of this Stipulation and Protective Order to such person, shall

                                     22                      explain that such person is bound to follow the terms of such Order, and shall

                                     23                      secure the signature of such person on a statement in the form attached hereto as
                                                             Exhibit A;
                                     24
                                                        d. Court reporters in this Proceeding (whether at depositions, hearings, or any other
                                     25
                                                             proceeding);
                                     26
                                                        e. Any deposition, trial or hearing witness in the Proceeding who previously has had
                                     27
                                                             access to the Confidential Materials, or who is currently or was previously an
                                     28

                                                                             -6-
                                              STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATION ONLY
                                          Case 1:19-cv-01761-NONE-SKO Document 25 Filed 09/14/20 Page 7 of 13


                                      1                    officer, director, partner, member, employee or agent of an entity that has had

                                      2                    access to the Confidential Materials;

                                      3                 f. Any deposition or non-trial hearing witness in the Proceeding who previously did

                                      4                    not have access to the Confidential Materials; provided, however, that each such

                                      5                    witness given access to Confidential Materials shall be advised that such
                                                           Materials are being Disclosed pursuant to, and are subject to, the terms of this
                                      6
                                                           Stipulation and Protective Order and that they may not be Disclosed other than
                                      7
                                                           pursuant to its terms;
                                      8
                                                        g. Mock jury participants, provided, however, that prior to the Disclosure of
                                      9
                                                           Confidential Materials to any such mock jury participant, counsel for the Party
                                     10
                                                           making the Disclosure shall deliver a copy of this Stipulation and Protective
                                     11
Gordon Rees Scully Mansukhani, LLP




                                                           Order to such person, shall explain that such person is bound to follow the terms
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                                           of such Order, and shall secure the signature of such person on a statement in the
                                     13
                                                           form attached hereto as Exhibit A.
                                     14
                                                        h. Outside experts or expert consultants consulted by the undersigned Parties or their
                                     15                    counsel in connection with the Proceeding, whether or not retained to testify at
                                     16                    any oral hearing; provided, however, that prior to the Disclosure of Confidential
                                     17                    Materials to any such expert or expert consultant, counsel for the Party making
                                     18                    the Disclosure shall deliver a copy of this Stipulation and Protective Order to such
                                     19                    person, shall explain its terms to such person, and shall secure the signature of
                                     20                    such person on a statement in the form attached hereto as Exhibit A. It shall be

                                     21                    the obligation of counsel, upon learning of any breach or threatened breach of this

                                     22                    Stipulation and Protective Order by any such expert or expert consultant, to

                                     23                    promptly notify counsel for the Designating Party of such breach or threatened
                                                           breach; and
                                     24
                                                        i. Any other person that the Designating Party agrees to in writing.
                                     25
                                                   9.      Confidential Materials shall be used by the persons receiving them only for the
                                     26
                                            purposes of preparing for, conducting, participating in the conduct of, and/or prosecuting and/or
                                     27
                                            defending the Proceeding, and not for any business or other purpose whatsoever.
                                     28

                                                                             -7-
                                              STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATION ONLY
                                          Case 1:19-cv-01761-NONE-SKO Document 25 Filed 09/14/20 Page 8 of 13


                                      1              10.      Any Party to the Proceeding (or other person subject to the terms of this

                                      2     Stipulation and Protective Order) may ask the Court, after appropriate notice to the other Parties

                                      3     to the Proceeding, to modify or grant relief from any provision of this Stipulation and Protective

                                      4     Order.

                                      5              11.      Entering into, agreeing to, and/or complying with the terms of this Stipulation and
                                            Protective Order shall not:
                                      6
                                                           a. Operate as an admission by any person that any particular Document, Testimony
                                      7
                                                              or Information marked “Confidential” contains or reflects trade secrets,
                                      8
                                                              proprietary, confidential or competitively sensitive business, commercial,
                                      9
                                                              financial or personal information; or
                                     10
                                                           b. Prejudice in any way the right of any Party (or any other person subject to the
                                     11
Gordon Rees Scully Mansukhani, LLP




                                                              terms of this Stipulation and Protective Order):
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                                                  i. To seek a determination by the Court of whether any particular
                                     13
                                                                     Confidential Material should be subject to protection as “Confidential”
                                     14
                                                                     under the terms of this Stipulation and Protective Order; or
                                     15                          ii. To seek relief from the Court on appropriate notice to all other Parties to
                                     16                              the Proceeding from any provision(s) of this Stipulation and Protective
                                     17                              Order, either generally or as to any particular Document, Material or
                                     18                              Information.
                                     19              12.      Any Party to the Proceeding who has not executed this Stipulation and Protective
                                     20     Order as of the time it is presented to the Court for signature may thereafter become a Party to

                                     21     this Stipulation and Protective Order by its counsel’s signing and dating a copy thereof and filing

                                     22     the same with the Court, and serving copies of such signed and dated copy upon the other Parties

                                     23     to this Stipulation and Protective Order.
                                                     13.      Any Information that may be produced by a non-Party witness in discovery in the
                                     24
                                            Proceeding pursuant to subpoena or otherwise may be designated by such non-Party as
                                     25
                                            “Confidential” under the terms of this Stipulation and Protective Order, and any such designation
                                     26
                                            by a non-Party shall have the same force and effect, and create the same duties and obligations,
                                     27
                                            as if made by one of the undersigned Parties hereto. Any such designation shall also function as a
                                     28

                                                                             -8-
                                              STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATION ONLY
                                          Case 1:19-cv-01761-NONE-SKO Document 25 Filed 09/14/20 Page 9 of 13


                                      1     consent by such producing Party to the authority of the Court in the Proceeding to resolve and

                                      2     conclusively determine any motion or other application made by any person or Party with respect

                                      3     to such designation, or any other matter otherwise arising under this Stipulation and Protective

                                      4     Order.

                                      5              14.   If any person subject to this Stipulation and Protective Order who has custody of
                                            any Confidential Materials receives a subpoena or other process (“Subpoena”) from any
                                      6
                                            government or other person or entity demanding production of Confidential Materials, the
                                      7
                                            recipient of the Subpoena shall promptly (within 24 hours of receipt) give notice of the same by
                                      8
                                            electronic mail transmission, followed by either express mail or overnight delivery to counsel of
                                      9
                                            record for the Designating Party, and shall furnish such counsel with a copy of the Subpoena.
                                     10
                                            Upon receipt of this notice, the Designating Party may, in its sole discretion and at its own cost,
                                     11
Gordon Rees Scully Mansukhani, LLP




                                            move to quash or limit the Subpoena, otherwise oppose production of the Confidential Materials,
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                            and/or seek to obtain confidential treatment of such Confidential Materials from the subpoenaing
                                     13
                                            person or entity to the fullest extent available under law. The recipient of the Subpoena may not
                                     14
                                            produce any Documents, Testimony or Information pursuant to the Subpoena prior to the date
                                     15     specified for production on the Subpoena.
                                     16              15.   Nothing in this Stipulation and Protective Order shall be construed to preclude
                                     17     either Party from asserting in good faith that certain Confidential Materials require additional
                                     18     protection. The Parties shall meet and confer to agree upon the terms of such additional
                                     19     protection.
                                     20              16.   If, after execution of this Stipulation and Protective Order, any Confidential

                                     21     Materials submitted by a Designating Party under the terms of this Stipulation and Protective

                                     22     Order is Disclosed by a non-Designating Party to any person other than in the manner authorized

                                     23     by this Stipulation and Protective Order, the non-Designating Party responsible for the
                                            Disclosure shall bring all pertinent facts relating to the Disclosure of such Confidential Materials
                                     24
                                            to the immediate attention of the Designating Party.
                                     25
                                                     17.   This Stipulation and Protective Order is entered into without prejudice to the right
                                     26
                                            of any Party to knowingly waive the applicability of this Stipulation and Protective Order to any
                                     27
                                            Confidential Materials designated by that Party. If the Designating Party uses Confidential
                                     28

                                                                             -9-
                                              STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATION ONLY
                                      Case 1:19-cv-01761-NONE-SKO Document 25 Filed 09/14/20 Page 10 of 13


                                      1   Materials in a non-Confidential manner, then the Designating Party shall advise that the

                                      2   designation no longer applies.

                                      3           18.     Without written permission from the Designating Party or a court order secured after

                                      4   appropriate notice to all interested persons, a Party may not file in the public record in this action any

                                      5   Protected Material. A Party that seeks to file under seal any Protected Material must comply with Civil

                                          Local Rules 140, 141 and 141.1 and with any judge’s standing orders pertaining to Sealing and Protective
                                      6
                                          Orders. Protected Material may only be filed under seal pursuant to a court order authorizing the sealing
                                      7
                                          of the specific Protected Material at issue. Pursuant to Civil Local Rules 140, 141 and 141.1 and with any
                                      8
                                          judge’s standing orders pertaining to Sealing and Protective Orders, a sealing order will issue only upon a
                                      9
                                          request establishing that the Protected Material at issue is privileged, protectable as a trade secret, or
                                     10
                                          otherwise entitled to protection under the law.
                                     11
Gordon Rees Scully Mansukhani, LLP




                                                  19.     The Parties shall meet and confer regarding the procedures for use of Confidential
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                          Materials at trial and shall move the Court for entry of an appropriate order.
                                     13
                                                  20.     Nothing in this Stipulation and Protective Order shall affect the admissibility into
                                     14
                                          evidence of Confidential Materials or abridge the rights of any person to seek judicial review or
                                     15   to pursue other appropriate judicial action with respect to any ruling made by the Court
                                     16   concerning the issue of the status of Protected Material.
                                     17           21.     This Stipulation and Protective Order shall continue to be binding after the
                                     18   conclusion of this Proceeding and all subsequent proceedings arising from this Proceeding,
                                     19   except that a Party may seek the written permission of the Designating Party or may move the
                                     20   Court for relief from the provisions of this Stipulation and Protective Order. To the extent

                                     21   permitted by law, the Court shall retain jurisdiction to enforce, modify, or reconsider this

                                     22   Stipulation and Protective Order, even after the Proceeding is terminated.

                                     23           22.     Upon written request made within thirty (30) days after the settlement or other
                                          termination of the Proceeding, the undersigned Parties shall have thirty (30) days to either (a)
                                     24
                                          promptly return to counsel for each Designating Party all Confidential Materials and all copies
                                     25
                                          thereof (except that counsel for each Party may maintain in its files, in continuing compliance
                                     26
                                          with the terms of this Stipulation and Protective Order, all work product, one copy of each
                                     27
                                          pleading filed with the Court, and one copy of each deposition together with the exhibits marked
                                     28

                                                                          -10-
                                            STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATION ONLY
                                      Case 1:19-cv-01761-NONE-SKO Document 25 Filed 09/14/20 Page 11 of 13


                                      1   at the deposition), (b) agree with counsel for the Designating Party upon appropriate methods

                                      2   and certification of destruction or other disposition of such Confidential Materials, or (c) as to

                                      3   any Documents, Testimony or other Information not addressed by sub-paragraphs (a) and (b),

                                      4   file a motion seeking a Court order regarding proper preservation of such Materials. To the

                                      5   extent permitted by law the Court shall retain continuing jurisdiction to review and rule upon the
                                          motion referred to in sub-paragraph (c) herein.
                                      6
                                                  23.    After this Stipulation and Protective Order has been signed by counsel for all
                                      7
                                          Parties, it shall be presented to the Court for entry. Counsel agree to be bound by the terms set
                                      8
                                          forth herein with regard to any Confidential Materials that have been produced before the Court
                                      9
                                          signs this Stipulation and Protective Order, including but not limited to, any Documents,
                                     10
                                          Testimony or Information included in a timely Prior Production Notice.
                                     11
Gordon Rees Scully Mansukhani, LLP




                                          //
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                          //
                                     13
                                          //
                                     14
                                          //
                                     15   //
                                     16   //
                                     17   //
                                     18   //
                                     19   //
                                     20   //

                                     21   //

                                     22   //

                                     23   //
                                          //
                                     24
                                          //
                                     25
                                          //
                                     26
                                          //
                                     27
                                          //
                                     28

                                                                             -11-
                                               STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATION ONLY
                                      Case 1:19-cv-01761-NONE-SKO Document 25 Filed 09/14/20 Page 12 of 13


                                      1            24.    The Parties and all signatories to the Certification attached hereto as Exhibit A

                                      2   agree to be bound by this Stipulation and Protective Order pending its approval and entry by the

                                      3   Court. In the event that the Court modifies this Stipulation and Protective Order, or in the event

                                      4   that the Court enters a different Protective Order, the Parties agree to be bound by this

                                      5   Stipulation and Protective Order until such time as the Court may enter such a different Order. It
                                          is the Parties’ intent to be bound by the terms of this Stipulation and Protective Order pending its
                                      6
                                          entry so as to allow for immediate production of Confidential Materials under the terms herein.
                                      7
                                                   This Stipulation and Protective Order may be executed in counterparts.
                                      8

                                      9
                                          Dated: September 4, 2020                      THE DAVID BARRY FIRM
                                     10

                                     11
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12                                                 /s/ Elizabeth Quinn                           __
     San Francisco, CA 94111




                                                                                        David Barry
                                     13                                                 Elizabeth Quinn
                                                                                        Attorney for Plaintiff
                                     14                                                 JAREMY CLAUSSEN

                                     15

                                     16   Dated: September 2, 2020                      GORDON REES SCULLY MANSUKHANI, LLP
                                     17

                                     18                                                 /s/ Eric D. Sentlinger
                                                                                        Spencer P. Hugret
                                     19                                                 Amy Maclear
                                                                                        Eric D. Sentlinger
                                     20                                                 Attorneys for Defendants
                                                                                        FCA US LLC and CENTRAL VALLEY
                                     21                                                 AUTOMOTIVE, INC. DBA CENTRAL
                                                                                        VALLEY CHRYSLER DODGE JEEP
                                     22                                                 RAM FIAT

                                     23
                                                                                       ORDER
                                     24

                                     25
                                          IT IS SO ORDERED.
                                     26
                                     27   Dated:     September 11, 2020                                /s/   Sheila K. Oberto              .
                                                                                             UNITED STATES MAGISTRATE JUDGE
                                     28

                                                                          -12-
                                            STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATION ONLY
                                      Case 1:19-cv-01761-NONE-SKO Document 25 Filed 09/14/20 Page 13 of 13


                                      1                                              EXHIBIT A
                                      2              CERTIFICATION RE CONFIDENTIAL DISCOVERY MATERIALS

                                      3          I hereby acknowledge that I, ___________________________________[NAME],

                                      4   ______________________________________________ [POSITION AND EMPLOYER], am

                                      5   about to receive Confidential Materials supplied in connection with the Proceeding, Jaremy
                                          Claussen v. FCA US LLC, et al. (United States District Court for the Eastern District of
                                      6
                                          California, Case No. 1:19-CV-01761-NONE-SKO). I certify that I understand that the
                                      7
                                          Confidential Materials are provided to me subject to the terms and restrictions of the Stipulation
                                      8
                                          and Protective Order filed in this Proceeding. I have been given a copy of the Stipulation and
                                      9
                                          Protective Order; I have read it, and I agree to be bound by its terms.
                                     10
                                                 I understand that Confidential Materials, as defined in the Stipulation and Protective
                                     11
Gordon Rees Scully Mansukhani, LLP




                                          Order, including any notes or other records that may be made regarding any such materials, shall
   275 Battery Street, Suite 2000




                                     12
                                          not be Disclosed to anyone except as expressly permitted by the Stipulation and Protective
     San Francisco, CA 94111




                                     13
                                          Order. I will not copy or use, except solely for the purposes of this Proceeding, any Confidential
                                     14   Materials obtained pursuant to this Protective Order, except as provided therein or otherwise
                                     15   ordered by the Court in the Proceeding.
                                     16          I further understand that I am to retain all copies of all Confidential Materials provided to
                                     17   me in the Proceeding in a secure manner, and that all copies of such Materials are to remain in
                                     18   my personal custody until termination of my participation in this Proceeding, whereupon the
                                     19   copies of such Materials will be returned to counsel who provided me with such Materials.

                                     20          I declare under penalty of perjury, under the laws of the State of California, that the

                                     21   foregoing is true and correct. Executed this ___ day of ______, 20__, at __________________.

                                     22   Dated: _______________                    By:_________________________________
                                                                                       Signature
                                     23                                                _________________________________
                                                                                       Title
                                     24
                                                                                       _________________________________
                                     25                                                Address
                                                                                       _________________________________
                                     26                                                City, State, Zip
                                                                                       _________________________________
                                     27                                                Telephone Number
                                     28

                                                                          -13-
                                            STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATION ONLY
